DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7-8, 10-11, 13 and 26-29 are objected to because of the following informalities:  
In claim 7, the term of “, and; and” should read as: -- ,  --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-8, 10-11, 13 and 26-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 
	Claim 7 recites the subject matters that: a capacitor bank structure including a first surface and a second surface opposite to the first surface, wherein the first surface and the second surface are physically separated from the first and second most adjacent circuit structures, respectively by an encapsulant, which may imply that each of the entire top and bottom surfaces of the recited capacitor bank structure are fully separated from the recited first and second most adjacent circuit structures by the recited encapsulant. However, full support for such recited subject matters cannot be found in the original disclosure, wherein at the pillar portions or pad portions of the top and/or bottom surfaces of the capacitor bank are not separated from the top and/or bottom circuit structures by any portion of any encapsulant.
	Claim 30 recites the subject matters that: an encapsulant encapsulating the capacitor bank structure, wherein a first gap is between the first circuit structure and the capacitor bank structure and a second gap is between the second circuit structure and the capacitor bank structure, and wherein the encapsulant is disposed in the first gap and in the second gap, which may imply that each of the entire top and bottom surfaces of the capacitor bank structure are fully separated from the recited first and second most adjacent circuit structures by the recited first and second gaps, respectively, with the recited encapsulant filling the entirety of the first and second gaps. However, full support 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-8, 10-11, 13 and 26-37, insofar as being in compliance with 35 USC 112, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagawa (US 10,396,044).
	Nakagawa discloses a capacitor bank structure (particularly see cover page figure), comprising:  at least two capacitors (20P) physically separated from each other by a protection material including a first protection material (a lower portion of 31C) and a second protection material (an upper portion of 31C) disposed therebetween, wherein each of the capacitors has a first surface and a second surface opposite to the first surface, and includes a plurality of first electrodes (in WL-4) disposed adjacent to the first surface thereof for external connection and a plurality of second electrodes (in WL-3) disposed adjacent to the second surface thereof for external connection, wherein the at least two capacitors are also substantially encapsulated by the first protection 
	Regarding claims 7-8, 10-11, 13 and 26-37, in addition to what have been discussed above, it is further noted that: the above structure further includes: 
a first circuit structure (WL-5 and/or WL-6) most adjacent to the capacitor bank structure at a first side of the capacitor bank structure; a second circuit structure (WL-1, WL-2 and/or 12) most adjacent to the capacitor bank structure at a second side of the capacitor bank structure, wherein the first surface and the second surface are physically separated from the first and second most adjacent circuit structures, respectively by an encapsulant (some outer layers of 31 with respect to 20P),
	wherein the encapsulant includes a first portion of filling material (formed of layer 31B and/or of layer of 31 between WL-5 and WL-6) filling a first gap between the capacitor bank structure and the first circuit structure, wherein such first filling material can naturally function (at least in part) as an encapsulant for the above identified capacitor bank; and/or a second portion of a filling material (formed of 31T and/or of a layer of 31 between WL-1 and WL-2) filling a second gap between the capacitor bank structure and the second circuit structure, wherein such filling material can naturally function (at least in part) as an encapsulant for the above identified capacitor bank; and/or,
	wherein the first circuit structure includes a redistribution layer (RDL); and, it further comprises: first pillar (the plugs between WL-4 and WL-5) disposed on and protruded from the first surface of the capacitor bank structure, wherein the first pillar is in contact with and electrically connected to the first circuit structure; and/or
	wherein the second circuit structure includes an application processor (AP) device (12, which can naturally function as an AP as it can naturally process a signal applied thereinto); and/or a second pillar (plugs between WL-2 and WL-3) disposed on and protruded from the second surface of the capacitor bank structure, wherein the second pillar is in contact with and electrically connected to the second circuit.

Response to Arguments
Applicant’s arguments with respect to claims rejected above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654. The examiner can normally be reached 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOUXIANG HU/Primary Examiner, Art Unit 2898